Case 1:16-cr-00740-GHW Document 273 Filed 03/19/21 Page 1 of 2
          Case 1:16-cr-00740-GHW Document 273 Filed 03/19/21 Page 2 of 2




  waiver form. I affirm that my client knowingly and voluntarily consents to the proceedings being held without my
  client being physically present in court.

  Date:              -00'         rU/  �
   > / 17/   Zo,l. / Signature of Defense Counsel


                      :I   c1 0 w'ec_ 1// s kt h
                    Print Name


  Addendum for a defendant who requires services of an interpreter:

 I used the services of an interpreter to discuss these issues with the defendant. The interpreter also translated this
 document, in its entirety, to the defendant before the defendant signed it. The interpreter's name is:
 /t£cft1t teWJC?Cfld.


  Date:             �,,,t,y/4
                    Signature of Defense Counsel
7lr1-J.10,,1, (

  Accepted:
                    Signature of Judge
                    Date: March 18, 2021




                                                           2
